Title: To George Washington from Denis-Jean-Florimond Langlois de Montheville, marquis Du Bouchet, 20 October 1796
From: Du Bouchet, Denis-Jean-Florimond Langlois de Montheville, marquis
To: Washington, George


                        
                            Mon Général20 8bre 1796 Merton Grove, Surry, Near
                                    London.
                                
                            
                            C’est au plus grand des hommes, c’est à la rare equité qui le distingue que
                                j’ose adresser le cri de la Douleur!
                            Depuis 4 ans, j’ai perdû ma Patrie et je crois l’avoir perduê â jamais,
                                puisqu’il ne m’y reste plus ni parents, ni amis, ni Asile j’en cherche un au Sein de la
                                paix et de la vigueur des loix. 
                            j’ai Sur les bras une epouse et des Enfants, Sans autre ressource que
                                l’espoir en vôtre Généreuses bontés; j’ai dû croire que pour l’interesser il me Suffisoit
                                d’etre honnette homme et malheureux. 
                            je puis aussi vous rapeller; Mon Général, que je fus l’un des premiers
                                chargés de Depeches de la part du Roi, Sous les ordres de feu Mr le Cte de Vergennes,
                                ce fut â vous même que j’eus l’honneur de les remettre; j’eus celui,
                                à mon retour d’etre le premier capitaine nommé par Mr L’Ambassadeur
                                francklin; chargé d’ordres de Sa part, je fus fait prisonnier aux
                                atterrages de Boston, Sur le vaisseau l’Aimable
                                therese et conduit à Plymouth en Angleterre,, oû je fus envoyé deux
                                fois par Mr de Vergennes touchant les interets des Etats Unis ensuite
                                j’eus l’honneur de recevoir la croix de Cincinnatus.. 
                            Sous vos Ordres, Mon General, Sous vôtre protection, je croirois encore au
                                Bonheur—laissés parler vôtre coeur et je vole embrasse vos genoux. 
                            je Suis avec Respect Mon Général
                            
                            Vótre trés humble et trés obeissant
                                    Serviteur
                                Le Cte Fenis de La Prâde, 
                                ancien Colonel de Dragons;
                                Chevalier des ordres 
                                Militaires de St Louis et de
                                
                                    Cincinnatus.
                                
                                
                            
                        
                        Translation
                            generalMorton grove, Surrey, near London october the 20th 1796it is to the greatest of men, it is to the uncommon equity, which
                                distinguishes him, that I dare entrust my grief.
                            since four years I lost my country and I believe I have lost it for ever,
                                since I have no relations, no friends, no asylum left there. I wish to find one in a
                                country where peace florishes and where laws are in vigour.
                            I have a wife and children to take care of, without any other resource,
                                than a hope in your generosity: I ought to believe that to excite it in my favour, it
                                was sufficient to be an honest man, and unhappy.
                            I can recall to your memory, general, that I was one of the first charged
                                with dispaches from the King of france, under the orders of the late count of Vergennes,
                                I had the honor of delivering them into your own hands; I was, at my return, the first
                                captain appointed by Mr franklin, American ambassador: charged with orders from him; I
                                was made prisoner near the Coasts of Boston on the ship L’aimable therèse, and carried
                                to Plymouth in England, where I was twice sent by Mr le Vergennes for the interests of
                                the United States. afterwards was honoured with the Cincinnatus’s order.
                            under your orders, general: under your protection, I would still hope for
                                happiness, obey to the dictates of Your heart, and I will go immediately to implore your
                                assistance. I am With respect general Your Most humble and obedient
                            
                            
                                Count denis de la Prâde,
                                former colonel of Dragoons,
                                Knights of the Military orders
                                of St Lewis and Cincinnatus
                                
                            
                        
                    